Smith, J.:
The relator had been sentenced to the county penitentiary, had been paroled and was rearrested by order of the Parole Com *524mission to serve out the remainder of his sentence. No charges were served upon him and he was not given an opportunity to be heard before the Parole Commission.
For the reasons given in People ex rel. Hannon v. Warden of Pen., N. Y. Co. (209 App. Div. 521), decided herewith, the order should be affirmed.
Clarke, P. J., Dowling, McAvoy and Martin, JJ., concur.
Order affirmed.